Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the amendment filed 12/8/2020 in which Claims 1, 2, 6-8 are pending and Claim 5 is cancelled.
Response to Arguments
2.	Applicant’s arguments, see 4-6, filed 12/8/2020, with respect to Claim 1 have been fully considered and are persuasive.  The 35 U.S.C. 112 rejection of Claim 1 has been withdrawn. 
3.	Applicant’s arguments, see pages 4-6, filed 12/8/2020, with respect to the rejection(s) of claim(s) 1, 2, 6-8 under Zhu, Masuda and Cloutier have been fully considered and are persuasive.  However, upon further consideration, a new ground(s) of rejection is made in view of Akram et al.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

5.	Claim(s) 1, 2, 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0039351 to Zhu et al (“Zhu”) in view of U.S. Patent Publication 2013/0335880 to Masuda in further view of U.S. Patent 8,324,100 to Akram et al (“Akram”) and in further view of U.S. Patent 5,990,807 to Cloutier et al (“Cloutier”).
As to Claim 1, Zhu teaches a touch control device (capacitor 100, see ¶ 0054; Fig. 1) comprising: a metal plate having: a first surface and a second surface opposing each other (capacitor 100 has an upper plate 101, which can be a metal conductive plate; a conductive metal plate 201 having a first planar surface [first surface] for receiving a touch and opposing planar surface [second surface] on an opposite side, see ¶ 0022, 0025; Figs. 1 & 2)
a plurality of signal transferring holes extending through the metal plate from the first surface to the second surface (a first planar surface (not visible in the view in FIG. 8) provides designated areas for touch sensors. A plurality of blind holes 808 [through-hole] are formed extending into the metal plate 801 from the opposing planar surface 804, see ¶ 0050; Fig. 8); 
a dielectric material layer arranged to contact the second surface of the metal plate (air dielectric 105 separates the upper and lower plates, see ¶ 0022; Fig. 1. Examiner construes that the air dielectric contacts the lower plate 103); and 
Zhu does not expressly disclose a sensor electrode arranged to contact the dielectric material layer; wherein each of the signal transferring holes includes a microscopic hole and a medium disposed in the microscopic hole.
 a sensor electrode arranged to contact the dielectric material layer (through-holes 101a formed in the dielectric layer 101 are holes through which the first internal electrodes 104 and the second internal electrodes 105 are housed, see ¶ 0067); and
Masuda teaches wherein each of the signal transferring holes is composed of at least one microscopic hole and a medium disposed in the microscopic hole (through-holes 101a formed in the dielectric layer 101; Respective through-holes 101a are formed in a direction perpendicular to the first plane 101b and the second plane 101c (in a thickness direction of the dielectric layer 101)… many smaller-sized through-holes 101a may be formed, see ¶ 0057; dielectric layer 101 is made of a dielectric material capable of forming through-holes (pores), see ¶ 0056),  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Zhu with Masuda to teach a sensor electrode arranged to contact the dielectric material layer; wherein each of the signal transferring holes includes a microscopic hole and a medium disposed in the microscopic hole. The suggestion/motivation would have been in order to provide a structure including a dielectric layer having a first plane, a second plane opposite to the first plane, and a plurality of through-holes communicated with the first plane and the second plane, including a plurality of arrangement regions where arrangement directions of the plurality of through-holes are same (see ¶ 0012).
Zhu and Masuda fail to teach the medium includes a dielectric of the dielectric material layer filling at least a portion of the microscopic holes by capillary action, and as the dielectric of the dielectric material layer is filled in the portion of the microscopic holes, the dielectric material layer is fixed to the metal plate.
Akram teaches the medium includes a dielectric of the dielectric material layer filling at least a portion of the microscopic holes by capillary action (following the formation of conductive layer 32, 32', a void 34 remains within via hole 20, a filler material 35 may be introduced into void 34. Filler material 35 may comprise a conductive material, such as the same type of material use to form conductive layer 32, 32' (e.g., a metal) or a material that is compatible with the material of conductive layer 32, 32' (e.g., another metal, a metal alloy, a conductive polymer, conductor-filled polymer, etc.), or a dielectric material (e.g., a polymer)…if a vent (not shown) has been formed between blind end 22 of via hole 20 and a back side 13 of substrate 12, filler material 35 may be drawn into void 34 by capillary action or under a negative pressure (e.g., a vacuum), or forced into void 34 under positive pressure, see Col. 10, lines 17-35; Fig. 16) and 
Akram teaches as the dielectric of the dielectric material layer is filled in the portion of the microscopic holes, the dielectric material layer is fixed to the metal plate (if a vent (not shown) has been formed between blind end 22 of via hole 20 and a back side 13 of substrate 12, filler material 35 may be drawn into void 34 by capillary action or under a negative pressure (e.g., a vacuum), or forced into void 34 under positive pressure; While a bump 37' may be formed by a dielectric filler material 35, as shown in FIG. 17, such a bump 37' may prevent a conductive structure from being secured to and establishing adequate electrical communication with upper bond pad 15…in Figure 18, dielectric bump 37’ may be removed from over surfaces of upper bond pad 15 and, thus, dielectric filler material 35 may have an upper surface 35s that is flush, or substantially 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Zhu and Masuda with Akram to teach the medium includes a dielectric of the dielectric material layer filling at least a portion of the microscopic holes by capillary action, and as the dielectric of the dielectric material layer is filled in the portion of the microscopic holes, the dielectric material layer is fixed to the metal plate. The suggestion/motivation would have been in order to introduce conductive materials into the via holes to form an electrically conductive via (see Col. 2, lines 3-5).
Zhu, Masuda and Akram do not expressly disclose a medium disposed in the microscopic hole to induce a change in permittivity of the dielectric by an object approaching or contacting the metal plate but Cloutier teaches a capacitive sensor and to a method for dynamic and non-contact measurement of the permittivity of a dielectric substance between a grounded conductive part and a capacitive sensor, see Abstract; sensor 3 is positioned directly on the wall of the conduit 59 [transferring hole] in a way that the substance 57 [medium] inevitably passes between an electrode 61 connected to the ground 63 [metal plate] and this sensor 3, changing the permittivity (see Col. 5, lines nd rejection, Examiner construes the dielectric segments to be the sections where the second internal electrodes, disposed in the dielectric material layer, are connected to the second external electrode layer 103 and further, Zhu teaches that a plurality of conductive sensors on a first surface arranged with the plurality of conductive sensors facing and spaced from the opposing planar surface of the metal plate, the conductive sensors placed in correspondence with the defined areas on the metal plate so that deflection sensors are formed in the defined areas by the conductive sensors and the opposing planar surface of the metal plate (see Abstract) and further, the spacer 207 must be rigid…the spacer must be adhered to the metal plate 201; sensors 303 and the opposing surface of metal plate 301 form deflection sensors. A deflection in a designated touch area 311 can be detected due to a change in capacitance at one of the sensors 303. Sensing circuitry…can determine when a particular sensor changes capacitance, and by determining when a particular sensor changes capacitance, and by determining which one of the sensors changed capacitance, a touch can be identified (see ¶ 0027-0029). In light of the broadest reasonable interpretation, substituting Zhu’s spacer with Masuda’s dielectric layer, it could be reasonably construed that the combination of Zhu, Masuda and Cloutier teach a medium disposed in the microscopic hole to induce a change in permittivity of the dielectric by an object approaching or contacting the metal plate.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Zhu, Masuda and Akram with 
As to Claim 2, depending from Claim 1, Zhu teaches a base plate supporting the sensor electrode (sensor pad 203 on a first surface of the circuit board 209 [base plate], see ¶ 0025; Fig. 2A). 
As to Claim 6, depending from Claim 1, Masuda teaches wherein the dielectric of the dielectric material layer entirely fills the microscopic holes (dielectric layer 101 is made of a dielectric material capable of forming through-holes (pores), see ¶ 0056). 

6.	Claims 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2018/0039351 to Zhu et al (“Zhu”) in view of U.S. Patent Publication 2013/0335880 to Masuda in further view of U.S. Patent 8,324,100 to Akram et al (“Akram”) and in further view of U.S. Patent 5,990,807 to Cloutier et al (“Cloutier”) and in further view of U.S. Patent Publication 2018/0356928 to Ao.
As to Claim 7, depending from Claim 1, Zhu, Masuda, Akram and Cloutier fail to teach wherein the metal plate is arranged to form the appearance of the inside of a vehicle.  Ao teaches wherein the metal plate is arranged to form the appearance of the inside of a vehicle (the plate-like operation panel 4 on which a touch sensor 3 is placed, which has the touch surface 4a to be touch-operated by an operator, see ¶ 0018; Figs. 1A & 1B). 

As to Claim 8, depending from Claim 1, Zhu, Masuda, Akram and Cloutier fail to teach wherein the metal plate makes up the appearance of a vehicle. Ao teaches wherein the metal plate makes up the appearance of a vehicle (the plate-like operation panel 4 on which a touch sensor 3 is placed, which has the touch surface 4a to be touch-operated by an operator, see ¶ 0018; Figs. 1A & 1B). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Zhu, Masuda, Akram and Cloutier with Ao to teach wherein the metal plate makes up the appearance of a vehicle. The suggestion/motivation would have been in order for the plate-like operation panel with a touch surface to be touch-operated by an operator having a support that supports the operation panel (see Abstract).
 Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453.  The examiner can normally be reached on Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 






/EBONI N GILES/Examiner, Art Unit 2694  



/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694